Citation Nr: 1015370	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-24-275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome, 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1982 to January 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

The competent evidence fails to demonstrate that the 
Veteran's carpal tunnel syndrome, right hand is related to 
his active duty service.


CONCLUSION OF LAW

Carpal tunnel syndrome, right hand, was not incurred in or 
aggravated by active duty service.  38  U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2004 and July 2006 fully satisfied 
the duty to notify provisions as to content.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2006 letter 
provided this notice to the Veteran.  

The Board observes that the July 2006 letter was sent to the 
Veteran after the initial AOJ decision on the claim and is, 
therefore, not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any 
deficiency as to timing has been cured by appropriate notice 
and subsequent adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the Veteran appropriate notice and 
subsequent adjudication).  (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

In July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issue was previously remanded in order for the 
RO to attempt to obtain copies of VA treatment records dating 
October 4, 2004 and an examination to determine the etiology 
of the Veteran's carpal tunnel syndrome, right hand, 
according to the July 2009 Board Remand.  The requested 
records having been obtained and the requested examination 
having been afforded, the issue now returns to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in relation to his claim in 
November 2004 and December 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that, although the November 2004 VA 
examination report is inadequate in that it fails to provide 
a nexus opinion, the December 2009 VA opinion cured that 
defect.  Furthermore, this opinion is adequate for rating 
purposes, as it is predicated on a full review of the 
evidence available, including the Veteran's lay statements, 
and a complete rationale for the opinion stated was provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
July 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations, and the appeal is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran contends that his carpal tunnel syndrome had its 
onset in service and has continued since then.  

The Veteran's service treatment records are silent for a 
diagnosis of carpal tunnel syndrome during service or for 
treatment for any symptoms that may be related to carpal 
tunnel syndrome.  The Veteran's May 1982 enlistment 
examination lists the Veteran's upper extremities as normal 
and the accompanying report of medical history does not note 
that the Veteran suffers from any right hand disability.  
Periodic reports of medical examinations dating January 1986, 
June 1988, August 1990, and August 1992 all list the 
Veteran's upper extremities as normal.  The Board 
acknowledges the August 1992 radiology report that notes 
degenerative changes at the PIP joint of the right fourth 
finger, as well as the December 2002 treatment report that 
notes that the Veteran had a right hand nodule that needed to 
be removed.  However, while these treatment reports reflect 
right hand joint problems, neither of them provides a 
diagnosis of carpal tunnel syndrome or complaints consistent 
therewith.  Finally, the Board notes that the September 2002 
C&P general medical examination conducted just prior to the 
Veteran's separation from service, also fails to provide a 
diagnosis of carpal tunnel syndrome, right hand, or to note 
symptoms consistent with carpal tunnel syndrome.  As such the 
Board finds that the evidence fails to establish that the 
Veteran had a chronic disorder diagnosed as carpal tunnel 
syndrome during active duty service.

Post-service VA treatment records from August 2003 and 
October 2003 note the Veteran's report of right hand problems 
but these are not necessarily indicative of carpal tunnel 
syndrome.  An August 2003 treatment reports MRI test results 
that demonstrated the presence of a foreign body with 
metallic artifact in the subcutaneous tissues in the palm of 
the hand.  Of significance in this treatment report is the 
radiologist's note that the MRI did not reveal involvement 
with the flexor tendons or carpal tunnel.  The foreign body 
was surgically removed in September 2003, and an October 2003 
post operative note indicates that there were provocative 
signs of carpal tunnel syndrome and provided a diagnosis of 
early carpal tunnel syndrome.

The Veteran was afforded C&P examinations in November 2004 
and December 2009.  The November 2004 C&P examination 
included nerve conduction velocity testing (NCV) and an 
electromyogram (EMG).  The Veteran reported experiencing 
numbness and tingling in his fingers beginning in 2001 before 
separation from service.  The Veteran noted that his symptoms 
seemed to be getting worse and it was becoming extremely 
difficult for him to grip with his right hand.  Upon physical 
examination, the Veteran was found to exhibit positive 
Phalen's and Tinel's signs bilaterally.  The NCV and EMG 
tests revealed mild to moderate right carpal tunnel syndrome.  
The examiner provided a diagnosis, pertinent part, of right 
carpal tunnel syndrome, but failed to provide an opinion with 
regard to etiology.  

At C&P examination in December 2009, after thoroughly 
reviewing the claims file physical examination of the 
Veteran,  the examiner diagnosed the Veteran with right 
carpal tunnel syndrome, but opined that it is less likely as 
not that the Veteran's right carpal tunnel syndrome is the 
result of conditions treated in service as there is no 
evidence of carpal tunnel syndrome while in service.  The 
Board notes that there are no medical opinions of record 
contradicting this examiner's medical opinion.

Finally the Board notes the Veteran's states that he suffered 
from numbness and tingling associated with carpal tunnel 
syndrome starting in 2001 during his active service.  While 
the Veteran as a lay person is competent to provide evidence 
regarding any symptomatology, he is not competent to provide 
evidence regarding diagnosis, including the severity of a 
disease or disorder, or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  Thus, the Veteran's statements relating his 
symptoms in service to his post-service diagnosis of carpal 
tunnel syndrome are afforded no probative value with respect 
to the medical question of whether his present carpal tunnel 
syndrome is related to his active duty service.

With consideration of all of the above, the Board finds that, 
while the Veteran does have a current diagnosis of right 
carpal tunnel syndrome, there is no evidence of a diagnosis 
in service and no competent medical evidence linking the 
Veteran's currently diagnosed carpal tunnel syndrome of the 
right hand with his active duty service.  As such the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for carpal tunnel 
syndrome, right hand.  Consequently, the claim must be 
denied.  The Board has considered the benefit of the doubt 
rule; however, as a preponderance of the evidence is against 
this claim such rule does not apply and the claim must be 
denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome, 
right hand, is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


